DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 10/19/2021 amendment.
Claims 3-4, 12, 22, and 23 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 7, 9, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Becene et al. (US 2020/0284518).
Regarding claim 1, Becene et al. (Figure 2) discloses a heat exchange module (12) defining an axial direction (Annotated Figure 2) and comprising:

Where the plurality of heat exchange tubes define a plurality of first heat exchanging fluid flow passages of equal length (i.e. defined by the space within the heat exchanging tubes) (Annotated Figure 2 and Paragraph 19) and a plurality of second heat exchanging fluid flow passages of equal hydraulic diameter (i.e. defined by spaces between the heat exchanging tubes) (Annotated Figure 2 and Paragraphs 17-19: There is consistent gap spacing between all adjacent tubes 30), and
Where the heat exchange module defines a substantially curved closed geometry (i.e. the heat exchange module defines a geometry that is curved and is closed such that a fluid flows therein) (Figure 2 and Paragraph 19) defining a central axis that extends along an axial direction (Annotated Figure 2),
Where the plurality of heat exchange tubes comprises a first heat exchange tube, a second heat exchange tube adjacent to the first heat exchange tube, and a third heat exchange tube adjacent to the second exchange tube (Annotated Figure 2),
Where one of the plurality of second heat exchanging fluid flow passages is formed between the first heat exchange tube and the second heat exchange tube (Annotated Figure 2),
Where another of the plurality of second heat exchanging fluid flow passages is formed between the second heat exchange tube and the third heat exchange tube (Annotated Figure 2), and




    PNG
    media_image1.png
    347
    635
    media_image1.png
    Greyscale

Regarding claim 2, Becene et al. discloses a heat exchange module as discussed above, where
the plurality of heat exchange tubes maintain a substantially equal distance between adjacent heat exchange tubes of the plurality of heat exchange tubes (Annotated Figure 2, Figure 1, and Paragraph 17: There is consistent gap spacing between all adjacent tubes 30), and where each of the plurality of first heat exchanging fluid flow passages is adjacent to one of the plurality of second heat exchanging fluid flow passages (Annotated Figure 2).
Regarding claim 5, Becene et al. discloses a heat exchange module as discussed above, where the plurality of heat exchange tubes are “S” shaped and extend from an arc shaped inlet manifold (16) to an arc shaped outlet manifold (18) on an opposed side of the heat exchange module (Annotated Figure 2).
Regarding claim 6, Becene et al. discloses a heat exchange module as discussed above, where the arc shaped inlet manifold is fluidly coupled to each of the plurality of heat exchange tubes and where the arc shaped outlet manifold is fluidly coupled to each of the plurality of heat exchange tubes (Annotated Figure 2).
Regarding claim 7, Becene et al. discloses a heat exchange module as discussed above, where the plurality of first heat exchanging fluid flow passages are single flow passages (Annotated Figure 2 and Figure 1).
Regarding claim 9, Becene et al. discloses a heat exchange module as discussed above, where the heat exchange module comprises a plurality of layers (i.e. defined by a plurality of layers of tubes) (Figures 1-2).
Note: The claimed phrase “layers formed by: depositing a layer of additive material on a bed of an additive manufacturing machine; and selectively directing energy from an energy source onto the layer of additive material to fuse a portion of the additive material” is being treated as a product by process limitation; that is, the heat exchange module is formed by fusing layers together.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).
Regarding claim 24, Becene et al. discloses a heat exchange module as discussed above, where the first heat exchange tube, the second heat exchange tube, and the third heat exchange tube have equal lengths (Annotated Figure 2) and are differently shaped from each other (Annotated Figure 2 and Paragraph 18: The individual tubes are configured to vary independently in any of helix angle, tube diameter, and/or tube thickness).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Becene et al. (US 2020/0284518), and further in view of Meshenky (US 6,973, 965).
Regarding claim 8, Becene et al. discloses a heat exchange module as discussed above.  While Becene et al. discloses the plurality of second heat exchanging fluid flow passages of equal hydraulic diameter (Annotated Figure 2, Figure 1, and Paragraph 17: There is consistent gap spacing between all adjacent tubes 30), Becene et al. does not teach or disclose a plurality of surface extending fins disposed between the plurality of heat exchange tubes.
Meshenky teaches a heat exchange module, comprising: a plurality of heat exchange tubes (16) defining a plurality of first heat exchanging fluid flow passages (i.e. .

Claims 10, 11, 13, 14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Becene et al. (US 2020/0284518), and further in view of Virtue (US 5,159,976).
Regarding claims 10, 11, and 18-20, Becene et al. (Figure 2) discloses a heat exchanger (10) defining an axial direction (Figure 1: Defined along the Y direction), a radial direction (Figure 1: Defined along the X direction), and a circumferential direction (Figure 2: Defined along surface 14), the heat exchanger comprising:
At least one heat exchange module (i.e. define by the heat exchanger 10) arranged along the axial direction to define a flow passageway (i.e. defined by the space within the heat exchanging tubes) (Annotated Figure 2 and Paragraph 19), where the at least one heat exchange module has a substantially a substantially curved closed 
Where the at least one heat exchange module comprises: a first heat exchanging fluid inlet (22), a first heat exchanging fluid outlet (28), and a plurality of heat exchange tubes (30) fluidly coupling the first heat exchanging fluid inlet and the first heat exchanging fluid outlet (Figure 2 and Paragraph 19), and
Where the plurality of heat exchange tubes define a plurality of first heat exchanging fluid flow passages of equal length (i.e. defined by the space within the heat exchanging tubes) (Annotated Figure 2 and Paragraph 19) and a plurality of second heat exchanging fluid flow passages of equal hydraulic diameter (i.e. defined by spaces between the heat exchanging tubes) (Annotated Figure 2 and Paragraphs 17-19: There is consistent gap spacing between all adjacent tubes 30).
Where the plurality of heat exchange tubes comprises a first heat exchange tube, a second heat exchange tube adjacent to the first heat exchange tube, and a third heat exchange tube adjacent to the second exchange tube (Annotated Figure 2),
Where one of the plurality of second heat exchanging fluid flow passages is formed between the first heat exchange tube and the second heat exchange tube (Annotated Figure 2),
Where another of the plurality of second heat exchanging fluid flow passages is formed between the second heat exchange tube and the third heat exchange tube (Annotated Figure 2), and

While Becene et al. discloses (claim 11) the plurality of heat exchange tubes maintain a substantially equal distance between adjacent heat exchange tubes of the plurality of heat exchange tubes (Annotated Figure 2, Figure 1, and Paragraph 17: There is consistent gap spacing between all adjacent tubes 30), and where each of the plurality of first heat exchanging fluid flow passages is adjacent to one of the plurality of second heat exchanging fluid flow passages (Annotated Figure 2), and while (claim 20), the heat exchanger is integrally formed as a single monolithic component (Paragraph 16), Becene et al. does not explicitly teach or disclose the heat exchanger comprising a plurality of heat exchanger modules.
Virtue teaches a heat exchanger, comprising: a plurality of heat exchanger modules (36), where (claim 11) one of the heat exchange modules is an inlet heat exchange module (Figure 5 and Col. 4, lines 23-31: The heat exchange modules are connected in series such that one of the heat exchange modules 36 defines an inlet module) and one of the heat exchange modules is a discharge heat exchange module (Figure 5 and Col. 4, lines 23-31: The heat exchange modules are connected in series such that one of the heat exchange modules 36 defines a discharge module), where (claim 18) the heat exchanger comprises at least two heat exchange modules, where (claim 19) an annular outer manifold (39) bridges two adjacent heat exchange modules to provide fluid communication between the two adjacent heat exchange modules (Figure 5 and Col. 4, lines 23-31).  As a result it would have been obvious to one having 
Regarding claim 13, Becene et al. as modified by Virtue discloses a heat exchanger comprising a plurality of heat exchange modules as discussed above, where the plurality of heat exchange tubes are “S” shaped to define a plurality of “S” shaped first heat exchanging fluid flow passages (Annotated Figure 2) extending from an arc shaped inlet manifold (16) to an arc shaped outlet manifold (18) on an opposed side of the at least one heat exchange module (Annotated Figure 2).
Regarding claim 14, Becene et al. as modified by Virtue discloses a heat exchanger comprising a plurality of heat exchange modules as discussed above, where the plurality of first heat exchanging fluid flow passages are single flow passages (Annotated Figure 2 and Figure 1).
Regarding claim 16, Becene et al. as modified by Virtue discloses a heat exchanger comprising a plurality of heat exchange modules as discussed above, where the first heat exchanging fluid inlet and the first heat exchanging fluid outlet are spaced apart along the axial direction (Annotated Figure 2 and Figure 1).
Regarding claim 17, Becene et al. as modified by Virtue discloses a heat exchanger comprising a plurality of heat exchange modules as discussed above, where each of the plurality of heat exchange tubes defines an elliptical, circular, or airfoil cross section (Figures 1-2).
Regarding claim 21, Becene et al. as modified by Virtue discloses a heat exchanger comprising a plurality of heat exchange modules as discussed above, where the heat exchanger comprises a plurality of layers (i.e. defined by a plurality of layers of tubes) (Figures 1-2).
Note: The claimed phrase “layers formed by: depositing a layer of additive material on a bed of an additive manufacturing machine; and selectively directing energy from an energy source onto the layer of additive material to fuse a portion of the additive material” is being treated as a product by process limitation; that is, the heat exchange module is formed by fusing layers together.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Becene et al. (US 2020/0284518) and Virtue (US 5,159,976), and further in view of Meshenky (US 6,973, 965).
Regarding claim 15, Becene et al. as modified by Virtue discloses a heat exchanger comprising a plurality of heat exchange modules as discussed above.  While Becene et al. discloses the plurality of second heat exchanging fluid flow passages of equal hydraulic diameter (Annotated Figure 2, Figure 1, and Paragraph 17: There is consistent gap spacing between all adjacent tubes 30), Becene et al. does not teach or 
Meshenky teaches a heat exchange module, comprising: a plurality of heat exchange tubes (16) defining a plurality of first heat exchanging fluid flow passages (i.e. defined by spaces 32 within the heat exchanging tubes) (Figure 2 and Col. 4, lines 41-67) and a plurality of second heat exchanging fluid flow passages (i.e. defined by spaces between the heat exchanging tubes) (Figure 2 and Col. 4, lines 41-67), where a plurality of surface extending fins (20) disposed between the plurality of heat exchange tubes and further define the plurality of second heat exchanging fluid flow passages (Figure 2 and Col. 4, lines 41-67).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add fins as taught by Meshenky to the plurality of heat exchange tubes as disclosed by Becene et al. to improve heat exchange module thermal energy transfer efficiency by increasing an amount of surface area available for transferring heat between first and second fluids.

Response to Arguments
Regarding the statements on page 9, lines 2-19:
	Applicant’s statements regarding the instant application are noted.
Regarding the arguments on page 9, line 20 to page 15, line 10:
	Applicant’s amendment and accompanying remarks overcome the 35 USC 112 rejections of record.

Regarding the arguments on page 15, line 11 to page 17, line 6:
Applicant alleges that Becene does not teach or disclose claim 1 in that the helical tubes 26 of Becene are arranged such that adjacent second heat exchange fluid flow passages formed there between have different hydraulic diameters rather than equal hydraulic diameters as recited in claim 1.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s arguments do not appear to appropriately reflect the rejection of record or the disclosure of Becene.
In the instant case, applicant contends that element 26 corresponds to plurality of heat exchange tube.  However, Becene discloses that element 26 is an outlet header branch and elements 30 as the plurality of heat exchange tubes.
Further, the Office Action clearly sets forth that Becene discloses a heat exchange module (12) comprising: a first heat exchanging fluid inlet (22), a first heat exchanging fluid outlet (28), and a plurality of heat exchange tubes (30) fluidly coupling the first heat exchanging fluid inlet and the first heat exchanging fluid outlet (Figure 2 and Paragraph 19).  Note that both Annotated Figure 2 and Paragraph 12 of Becene clearly identify a plurality of heat exchange tubes (i.e. tube segments) (30) that are located within a core section (20) and extend between an inlet header branch (24) as defined by an inlet header (16) and an outlet header branch (26) as defined by an outlet header (18), where the second fluid flow passages formed between the plurality of heat exchange tubes (i.e. the heat exchange tubes 30 within the core region 20) have equal hydraulic diameters.

Regarding the arguments on page 17, line 7 to page 18, line 1:
Applicant alleges that Meshenky does not remedy Becene with respect to claim 1.  Applicant's arguments have been fully considered but they are moot as Meshenky is not relied upon to remedy Becene with respect to claim 1.
Regarding the arguments on page 18, lines 2-23:
Applicant alleges that Becene does not teach or disclose claim 10 in that the helical tubes 26 of Becene are arranged such that adjacent second heat exchange fluid flow passages formed there between have different hydraulic diameters rather than equal hydraulic diameters as recited in claim 10.  Applicant's arguments have been fully considered but they are not persuasive for the same reasons as discussed above (See “Regarding the arguments on page 15, line 11 to page 17, line 6”).
Regarding the arguments on page 19, lines 1-17:
Applicant alleges that Meshenky and Virtue do not remedy Becene with respect to claim 10.  Applicant's arguments have been fully considered but they are moot as Meshenky and Virtue are not relied upon to remedy Becene with respect to claim 10.
Regarding the arguments on page 19, line 18 to page 20, line 5:
Applicant alleges that new claim 24 is allowable by virtue of dependency.  Applicant's arguments have been fully considered but they are moot in view of new grounds of rejection as necessitated by applicant’s amendment.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0024987 discloses a heat exchanger with plural modules.
US 2021/0222966 discloses a heat exchanger with curved passages.
US 2019/0186361 discloses a spiral heat exchanger.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763